DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on April 14, 2022, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on July 14, 2022, has been entered.
	Claims 36-47 are pending in the instant invention.  According to the Amendments to the Claims, filed July 14, 2022, claims 1 and 6 were amended, claims 1-35 were cancelled and claims 36-47 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/050372, filed January 9, 2019, which claims priority under 35 U.S.C. § 119(a-d) to International Application No. PCT/EP2018/050598, filed January 10, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    124
    159
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on March 24, 2022, is acknowledged: a) Group I - claims 36-39, 42 and 45; and b) substituted heterocycle of Formula (I) - p. 169, Table 60, Example 172.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on December 24, 2021.
	Likewise, the inventor or joint inventor should further note that claim 36 is directed to allowable substituted heterocycles of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 40 and 41, directed to a method for the prevention or treatment of a disease or disorder, comprising administering… a substituted heterocycle of the formula (I); (ii) claims 43 and 44, directed to a method for the prevention or treatment of a disease or disorder, comprising administering… 2-(2,2-difluoropropyl)-5-[1-(2-fluoro-6-methylphenyl)piperidin-4-yl]-7-(2-trifluoromethylbenzyl)-2,4,5,7-tetrahydropyrazolo[3,4-d]pyrimidin-6-one, or a pharma-ceutically acceptable salt thereof; and (iii) claims 46 and 47, directed to a method for the prevention or treatment of a disease or disorder, comprising administering… 2-(2,2-difluoropropyl)-5-[1-(2-fluoro-6-methylphenyl)piperidin-4-yl]-7-(2-trifluoromethylbenzyl)-2,4,5,7-tetrahydropyrazolo-[3,4-d]pyrimidin-6-one, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on September 22, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on December 24, 2021, or the Final Rejection, mailed on April 14, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 14, 2022.
	Thus, a third Office action and prosecution on the merits of claims 36-47 is contained within.

Reasons for Allowance

	Claims 36-57 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted heterocycles of the Formula (I), as recited in claim 36; and (2) 2-(2,2-difluoropropyl)-5-[1-(2-fluoro-6-methylphenyl)piperidin-4-yl]-7-(2-trifluoromethylbenzyl)-2,4,5,7-tetrahydropyrazolo[3,4-d]pyrimidin-6-one, as recited in claims 37, 38 and 57, respectively.
	Consequently, the limitation on the core of the substituted heterocycles of the Formula (I) that is not taught or fairly suggested in the prior art is ring A on the periphery of the heterocyclyl core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
2,4,6,7-TETRAHYDRO-PYRAZOLO[4,3-D]PYRIMIDIN-5-ONE DERIVATIVES AND RELATED COMPOUNDS AS C5A RECEPTOR MODULATORS FOR TREATING VASCULITIS AND INFLAMMATORY DISEASES

	has been deleted and replaced with the following:
---“SUBSTITUTED TETRAHYDROPYRAZOLO[3,4-d]PYRIMIDINES AND TETRAHYDROPYRAZOLO[4,3-d]PYRIMIDINES AS C5A RECEPTOR MODULATORS”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:

---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula (I)

or a pharmaceutically acceptable salt or deuterium labelled form thereof,

wherein:

(i)	X represents N;
	Y represents NR5; and
	Z represents CH; or

(ii)	X represents CH;
	Y represents NR5; and
	Z represents N;

	ring A represents piperidin-1,4-diyl, wherein ring A is optionally substituted in position 4 with one RA substituent;
	RA represents CH3;

	R1 represents phenyl;

	wherein the phenyl is substituted with one or two substituents;

	wherein the phenyl is substituted in the ortho position with one substituent selected from the group consisting of F, CH3, CHF2, and OCH3; and

	wherein the phenyl is optionally substituted in the other ortho position with one substituent selected from the group consisting of F, CH3, and OCH3;

	R2 represents phenyl, wherein the phenyl is substituted in the ortho position with one substituent selected from the group consisting of F, Cl, CH(CH3)2, CF3, OCH2CH3, OCH(CH3)2, OCF3, OCH2-cyclopropyl, O(cyclopropyl), and O(oxetan-3-yl);
	R3 represents hydrogen;
	R4 represents hydrogen; and
	R5 represents CH2CHF2, CH(CH3)CHF2, CH2CH(F)CH3, CH2CF2CH3, or CH2C(F)(CH3)CH3.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound according to claim 36, or a pharmaceutically acceptable salt or deuterium labelled form thereof.”---


	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating C5a receptor activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 36, or a pharmaceutically acceptable salt or deuterium labelled form thereof.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 38, wherein the patient has a disease or disorder selected from the group consisting of cancer, an autoimmune disease or disorder, a bullous disease or disorder, an immune complex disease or disorder, an inflammatory bowel disease or disorder, a complement related inflammatory disease or disorder, an inflammatory disease or disorder involving intravascular microvesicle release, an ischemia related disease or disorder, an ischemic reperfusion injury related disease or disorder, a neurodegenerative disease or disorder, and a vasculitic disease or disorder.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 38, wherein the patient has a disease or disorder selected from the group consisting of coronary endothelial dysfunction induced by cardioplegia, coronary endothelial dysfunction induced by cardiopulmonary bypass, edema, increased capillary permeability, myocardial infarction, thrombosis, a deleterious consequence of contact sensitivity and inflammation caused by contact with an artificial surface, an increase in leukocyte and platelet activation, a pathologic sequelae associated with insulin-dependent diabetes mellitus, a pathologic sequelae associated with an injury, and a pathologic sequelae associated with intoxication.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 40, wherein the pathologic sequelae associated with an injury or the pathologic sequelae associated with intoxication is selected from the group consisting of a hemorrhage, a shock, a surgery, and a trauma.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 41, wherein the surgery is a surgery including transplantation.”---


	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“	The compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and the compound according to claim 43, or a pharmaceutically acceptable salt thereof.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating C5a receptor activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 43, or a pharmaceutically acceptable salt thereof.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 45, wherein the patient has a disease or disorder selected from the group consisting of cancer, an autoimmune disease or disorder, a bullous disease or disorder, an immune complex disease or disorder, an inflammatory bowel disease or disorder, a complement related inflammatory disease or disorder, an inflammatory disease or disorder involving intravascular microvesicle release, an ischemia related disease or disorder, an ischemic reperfusion injury related disease or disorder, a neurodegenerative disease or disorder, and a vasculitic disease or disorder.”---


	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 45, wherein the patient has a disease or disorder selected from the group consisting of coronary endothelial dysfunction induced by cardioplegia, coronary endothelial dysfunction induced by cardiopulmonary bypass, edema, increased capillary permeability, myocardial infarction, thrombosis, a deleterious consequence of contact sensitivity and inflammation caused by contact with an artificial surface, an increase in leukocyte and platelet activation, a pathologic sequelae associated with insulin-dependent diabetes mellitus, a pathologic sequelae associated with an injury, and a pathologic sequelae associated with intoxication.”---

	For new claim 48, the following text is inserted:
---“The method of claim 47, wherein the pathologic sequelae associated with an injury or the pathologic sequelae associated with intoxication is selected from the group consisting of a hemorrhage, a shock, a surgery, and a trauma.”---

	For new claim 49, the following text is inserted:
---“The method of claim 48, wherein the surgery is a surgery including transplantation.”---

	For new claim 50, the following text is inserted:
---“	The compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a deuterium labelled form thereof.”---


	For new claim 51, the following text is inserted:
---“	The compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.”---

	For new claim 52, the following text is inserted:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and the compound according to claim 51.”---

	For new claim 53, the following text is inserted:
---“A method for modulating C5a receptor activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 51.”---

	For new claim 54, the following text is inserted:
---“The method of claim 53, wherein the patient has a disease or disorder selected from the group consisting of cancer, an autoimmune disease or disorder, a bullous disease or disorder, an immune complex disease or disorder, an inflammatory bowel disease or disorder, a complement related inflammatory disease or disorder, an inflammatory disease or disorder involving intravascular microvesicle release, an ischemia related disease or disorder, an ischemic reperfusion injury related disease or disorder, a neurodegenerative disease or disorder, and a vasculitic disease or disorder.”---

	For new claim 55, the following text is inserted:
---“The method of claim 53, wherein the patient has a disease or disorder selected from the group consisting of coronary endothelial dysfunction induced by cardioplegia, coronary endothelial dysfunction induced by cardiopulmonary bypass, edema, increased capillary permeability, myocardial infarction, thrombosis, a deleterious consequence of contact sensitivity and inflammation caused by contact with an artificial surface, an increase in leukocyte and platelet activation, a pathologic sequelae associated with insulin-dependent diabetes mellitus, a pathologic sequelae associated with an injury, and a pathologic sequelae associated with intoxication.”---

	For new claim 56, the following text is inserted:
---“The method of claim 55, wherein the pathologic sequelae associated with an injury or the pathologic sequelae associated with intoxication is selected from the group consisting of a hemorrhage, a shock, a surgery, and a trauma.”---

	For new claim 57, the following text is inserted:
---“The method of claim 56, wherein the surgery is a surgery including transplantation.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeff B. Vockrodt (Reg. No. 54,833) on September 7, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624